EXHIBIT CERTIFICATION OF THE CHIEF FINANCIAL OFFICER AND SECRETARY PURSUANT TO SECURITIES EXCHANGE ACT RULES 13A-14(A) AND 15D-14(A) I, Thomas E. Gay III,certify that: 1. I have reviewed this annual report on Form 10-K of Sigma Designs, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: May 29, 2009 /s/Thomas E. Gay III Thomas E. Gay III Chief Financial Officer and Secretary
